Exhibit 10.01 SEVENTH AMENDMENT TO LEASE This Seventh Amendment to Lease (the "Agreement") is entered into as of March 9, 2016, by and between WESTPORT OFFICE PARK, LLC, a California limited liability company ("Landlord"), and IMPERVA, INC., a Delaware corporation ("Tenant"), with respect to the following facts and circumstances: A.Landlord and Tenant are parties to that certain Lease Agreement dated February12, 2008, as amended by a First Amendment to Lease dated February12, 2010, a Second Amendment to Lease dated May 16, 2012, a Third Amendment to Lease dated August 22, 2012, a Fourth Amendment to Lease dated May 6, 2015 (the "Fourth Amendment"), a Fifth Amendment to Lease dated October 28, 2015, and a Sixth Amendment to Lease dated October 28, 2015 (collectively, the "Original Lease"), of certain premises commonly known as Suites 100, 101 and200 in the 3400 Bridge Building and Suites 101 and 201 in the 3200Bridge Building (together, the "Premises"), and more particularly described in the Original Lease.Capitalized terms used and not otherwise defined herein shall have the meanings given those terms in the Original Lease.As used herein, the term "Lease" means the Original Lease as amended by this Agreement.
